Citation Nr: 0002886	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  98-12 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had over 23 years of active military service, 
with his last period of service from September 1983 to June 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Montgomery, Alabama, which, in pertinent part, denied the 
above claims.  In October 1999, a hearing was held before the 
undersigned, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1999).

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  On the other hand, the Board 
is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed by the 
appellant.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995); see also Brannon v. West, 12 Vet. App. 32, 34-35 
(1998) ("[B]efore [the RO or Board] can adjudicate an 
original claim for benefits, the claimant must submit a 
written document identifying the benefit and expressing some 
intent to seek it").  

In this case, the veteran's substantive appeal in July 1998 
referenced claims of entitlement to service connection for a 
bunion on the first toe of the left foot and onychomycosis of 
the fifth toenail of the left foot, but the November 1997 
rating decision had granted these claims for service 
connection, with assignment of zero percent disability 
ratings for each disorder.  That was a full grant of the 
benefits sought by the veteran in his claims for 
compensation.  Cf. Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) (The issue of the amount of compensation for a 
service-connected disability is a different issue than 
entitlement to service connection for that disability, and a 
second Notice of Disagreement must be filed by the veteran in 
order to initiate appellate review concerning the issue of 
compensation.)  It is unclear whether it was the veteran's 
intention to specifically raise claims of entitlement to 
compensable disability ratings for these conditions.  He is 
hereby advised of the need to file a formal claim with the RO 
if he wishes to file claims for increased ratings for any 
service-connected disorder.


REMAND

Additional evidentiary development is needed prior to further 
disposition of these claims.  Where a claimant has filed an 
application for benefits and VA has notice of the existence 
of evidence that may be sufficient to well ground the claim, 
VA has a duty to inform the veteran of the necessity to 
submit that evidence to complete his application for 
benefits.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
38 U.S.C.A. § 5103(a) (West 1991).  

The veteran has indicated that he has received treatment from 
Kenneth Taylor, M.D., for his knee disorders, and he has also 
submitted evidence showing treatment from Stephen Samelson, 
M.D.  In light of the veteran's treatment during service for 
bilateral knee pain, it is appropriate that attempts be made 
to obtain these post-service treatment records.  The RO 
should ask the veteran to complete the necessary releases so 
that the RO can request his records from Drs. Taylor and 
Samelson.  If either request is unsuccessful, inform the 
veteran that the records could not be obtained, and advise 
him that these treatment records are important to his claims.  
The veteran must be told that it is his responsibility to 
present evidence in support of his claims, and he should be 
offered an opportunity to obtain and present such records if 
he wants them to be considered.  38 C.F.R. § 3.159(c) (1999); 
see also 38 U.S.C.A. § 5103(a) (West 1991).

Accordingly, this case is REMANDED for the following:

1.  Ask the veteran to submit the 
appropriate release forms for his 
treatment records from Drs. Taylor and 
Samelson, as well as any other 
physician/medical facility that has 
treated him for either knee since his 
separation from service.  Request actual 
treatment records, as opposed to 
summaries, from these physicians, and, if 
any request is unsuccessful, advise the 
veteran that the actual treatment records 
from Drs. Taylor and Samelson are 
important to his claims.  Advise the 
veteran that it is his responsibility to 
submit them.  See 38 C.F.R. § 3.159(c) 
(1999).  Allow an appropriate period of 
time within which to respond.

2.  After obtaining as many of the above 
referenced records as possible and/or 
allowing the veteran an opportunity to 
submit such records, readjudicate the 
veteran's claims, with application of all 
appropriate laws and regulations and 
consideration of any additional evidence 
developed upon remand.  If any benefit 
sought on appeal remains denied, provide 
the veteran a supplemental statement of 
the case, and allow an appropriate period 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of these claims as a result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


